Exhibit 10.5

 

VWR INTERNATIONAL, INC.
1310 Goshen Parkway
PO Box 2656
West Chester, Pennsylvania, 19380

 

June 29, 2007

 

Jack Wyszomierski

6635 Armitage Road

New Hope, PA 18938

 

Dear Jack:

 

I am pleased to confirm the terms of your continuing employment with VWR
International, Inc. (“VWR”). The terms are as follows:

 

Position:



Chief Financial Officer.



Base Salary:

$450,000 per year, payable in installments on VWR’s regular payroll dates.



Duties:

Those duties performed by you as of immediately prior to the date of this
Agreement.

 

 

Reporting:

You will report solely and directly to John Ballbach, the Chief Executive
Officer.

 

Office Location:

Your office will be located in West Chester, PA.

 

Annual Bonus:

You will be eligible to participate in VWR’s management incentive program with a
target bonus of 85% of base salary.



Benefits:

You will be entitled to participate in all vacation, health, welfare and other
similar benefits available to senior executives of VWR. You will be entitled to
six weeks of vacation per year.

 

Severance/Restrictive
Covenants:

If your employment with VWR and its affiliates is terminated (i) by VWR or its
affiliates without Cause (as defined on Annex 1), (ii) by you for Good Reason
(as defined on Annex 1) or (iii) by you for any reason or no reason during the
period starting on the eighteen month-anniversary of the date hereof to the
three-year anniversary of the date hereof, you will be entitled to receive (A)
an aggregate amount equal to one and a half times the sum of your base salary
then in effect and your target bonus for the year in which such termination
occurs, payable in equal installments on VWR’s regular payroll dates during a
period of twelve months after such termination and (B) continued health benefits
for a period of twelve months after such termination. These payments (i) would
be subject to your execution

 

--------------------------------------------------------------------------------


 

 

of a general release in the form attached hereto as Annex 2, (ii) shall be in
lieu of any other severance payments you are entitled to under any agreements or
plans and (iii) shall be reduced to the extent you are entitled to any similar
severance payments or health benefits from VWR under applicable law so as not to
be duplicative with such legally required payments or benefits. You agree to be
subject to those restrictions set forth on Annex 1 attached hereto, which are a
part of this letter agreement (the “Employee Covenants”).

 

If your employment with VWR and its affiliates is terminated by VWR or its
affiliates by reason of your Disability (as defined on Annex 1), you will be
entitled to receive a lump sum payment as soon as practicable following such
termination in an amount equal to the target amount of your bonus for the year
in which such termination occurs, prorated for the portion of such year during
which you were employed with VWR. In addition, you shall be entitled to receive
payments of your base salary until payments to you under VWR’s long-term
disability plan commence but in any event for a period not to exceed 18 months
from the date of your termination.

 

If your employment with VWR and its affiliates is terminated by reason of your
death, your beneficiary or estate, as applicable, will be entitled to receive a
lump sum payment as soon as practicable following your death in an amount equal
to the target amount of your bonus for the year in which such termination
occurs, prorated for the portion of such year during which you were employed
with VWR.

 

You shall be under no obligation to seek other employment for any reason or to
mitigate any severance payments following a termination of your employment with
VWR and its affiliates for any reason. In addition, there shall be no offset
against amounts due to you upon termination of your employment with VWR and its
affiliates on account of any compensation attributable to any employment
subsequent to your employment with VWR and its affiliates. Either you or VWR may
termination your employment with VWR and its affiliates at any time.

 

Except as provided above in this Severance/Restrictive Covenants section, you
shall not be entitled to any other salary, compensation or benefits from VWR or
its affiliates after termination of your employment with VWR or its affiliates,
except as otherwise specifically provided for in VWR’s or its affiliates’
employee benefit plans or as otherwise expressly required by applicable law.

 

Notwithstanding anything herein to the contrary, if any payments due hereunder
would subject you to any tax imposed under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), as a result of your characterization as a
“specified employee” of VWR (within the meaning of Treasury Regulation Section
1.409A-1(i)),

 

2

--------------------------------------------------------------------------------


 

 

then such payments that would otherwise cause such taxation shall be payable in
a single lump sum on the first business day that is six months following your
“separation from service” (within the meaning of Code Section 409A and the
regulations thereunder), and any remaining payments will be made in accordance
with the foregoing provisions of this section.

 

 

Legal Fees:

In the event of a contest between you and VWR or its subsidiaries or affiliates
regarding a breach or alleged breach of this Agreement in which you
substantially prevail, then VWR agrees to pay (within ten business days of
receipt of an invoice from you), all reasonable legal fees and expenses that you
have incurred as a result of such contest.



Personal Services
Agreement:

On the date hereof, you agree to enter into a Personal Services, Confidentiality
and Inventions Agreement with VWR, in the form attached hereto as Exhibit A.



Entire Agreement:

This letter agreement, (including any Annexes attached hereto) and the Personal
Services, Confidentiality and Inventions Agreement referenced above set forth
the entire understanding between you and VWR and/or its affiliates with respect
to the subject matter hereof and thereof, and supersede and preempt all prior
oral or written understandings and agreements with respect to the subject matter
hereof and thereof between you and VWR and/or any of its affiliates, which shall
terminate and be of no further effect upon the execution of this letter
agreement.



Tax and Financial
Planning Services:

You will be provided a personal executive financial advisor by VWR to assist you
with financial and estate planning, asset management, tax planning and
preparation.



Car Allowance:

You will be entitled to receive an executive car allowance in an amount
consistent with your current car allowance, if any.



Country Club
Membership:



During your employment, you will be entitled to be reimbursed for membership
dues in connection with membership to a country club.

 

Jack, I am excited to have you continue on the VWR team. If you have any
questions, please do not hesitate to call me at
(610) 692-1060.

 

 

Sincerely,

 

 

 

 

 

John Ballbach

 

3

--------------------------------------------------------------------------------


 

Accepted and Agreed

 

 

 

 

Jack Wyszomierski

 

Date:

 

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A - Personal Services, Confidentiality and Inventions Agreement

 

See Attached.

 

--------------------------------------------------------------------------------


 

VWR International, Inc.

 

PERSONAL SERVICES, CONFIDENTIALITY AND INVENTIONS AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is between VWR International, Inc., presently
headquartered at 1310 Goshen Parkway, West Chester, Pennsylvania, 19380 (“VWR”)
and Jack Wyszomierski (“Executive” or “I”) who is employed by VWR.

 

VWR’s sound business policy requires that its trade secrets, technical and
non-technical know-how, business knowledge, plans, systems, business methods,
business records and customer relations to be protected and not utilized by any
person or firm who competes or wants to compete with VWR. The parties wish to
evidence the terms of the employment relationship between them and particularly
to set forth certain restrictions which shall apply to Executive in the event of
termination of his/her employment with VWR.

 

In consideration of and as part of the terms of employment by VWR, it is agreed
as follows:

 


1.                                       COMPENSATION AND BENEFITS. EXECUTIVE
SHALL BE ENTITLED TO A SALARY, ANNUAL BONUS AND OTHER MONETARY COMPENSATION,
WHICH SHALL BE ESTABLISHED BY VWR AT THE INCEPTION OF EMPLOYMENT, AND MAY BE
PERIODICALLY THEREAFTER ADJUSTED FOR INCREASE ONLY. EXECUTIVE SHALL ALSO BE
ENTITLED TO PARTICIPATE IN VARIOUS VWR EMPLOYEE BENEFIT PLANS (FOR EXAMPLE,
HEALTH INSURANCE, RETIREMENT, AND THE LIKE), IN ACCORDANCE WITH THE
PARTICIPATION REQUIREMENTS OF SAID PLANS, AND NOTHING CONTAINED HEREIN SHALL
CONFER BENEFIT ELIGIBILITY WHICH IS IN ANY MANNER INCONSISTENT WITH THE TERMS OF
THE BENEFIT PLANS.


 


2.                                       EXECUTIVE’S GENERAL OBLIGATIONS;
CONFLICTS OF INTEREST. DURING MY EMPLOYMENT WITH VWR, I AGREE TO DEVOTE
SUBSTANTIALLY ALL MY WORKING TIME DURING NORMAL BUSINESS HOURS TO VWR. DURING MY
EMPLOYMENT WITH VWR, I AGREE TO USE MY BEST EFFORTS TO PERFORM THE DUTIES
ASSOCIATED WITH MY POSITION AND TITLE WITH VWR AS VWR MAY DIRECT, NOT TO ENGAGE
IN ANY OTHER BUSINESS OR ACTIVITY THE NATURE OF WHICH SHALL BE DETERMINED BY VWR
TO BE COMPETITIVE WITH VWR, ITS SUPPLIERS OR ITS CUSTOMERS AND TO COMPLY WITH
ANY CONFLICT OF INTEREST POLICY OF VWR; PROVIDED THAT, WITH THE APPROVAL OF VWR,
WHICH SUCH APPROVAL SHALL NOT BE UNREASONABLY DELAYED OR WITHHELD, I MAY SERVE
ON THE BOARD OF DIRECTORS OF ONE PUBLIC COMPANY. I FURTHER AGREE TO CONFORM TO
ALL VWR POLICIES, PRACTICES, AND PROCEDURES, TO THE EXTENT SUCH POLICIES,
PRACTICES AND PROCEDURES HAVE BEEN PROVIDED TO ME IN WRITING, AS WELL AS LAWFUL
DIRECTIONS OF VWR AND/OR ITS AFFILIATES AS TO PERFORMANCE OF SERVICES FOR VWR,
TO THE EXTENT THAT THE SAME ARE CONSISTENT WITH MY POSITION AND TITLE WITH VWR.


 


3.                                       NO EXISTING RESTRICTIVE AGREEMENTS. I
REPRESENT THAT I AM NOT A PARTY TO ANY CONTRACT LIMITING MY PRESENT OR FUTURE
RIGHT TO WORK FOR VWR OR TO PERFORM SUCH ACTIVITIES AS SHALL BE REQUIRED FROM
TIME TO TIME BY VWR.


 


4.                                       PRIOR EMPLOYER INFORMATION. I AGREE
THAT I WILL NOT USE IMPROPERLY OR DISCLOSE ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION OR TRADE SECRETS OF MY FORMER OR CURRENT EMPLOYERS, PRINCIPALS,
PARTNERS, CO-VENTURERS, CUSTOMERS, OR SUPPLIERS, OR THE VENDORS OR CUSTOMERS OF
SUCH PERSONS OR ENTITIES, AND I WILL NOT VIOLATE ANY NONDISCLOSURE OR
PROPRIETARY RIGHTS AGREEMENT I MIGHT HAVE SIGNED IN CONNECTION WITH ANY SUCH
EMPLOYER, PERSON OR ENTITY.

 

--------------------------------------------------------------------------------


 


5.                                       NON-DISCLOSURE OF INFORMATION. I
RECOGNIZE THAT, IN THE PERFORMANCE OF MY DUTIES WITH VWR, CONFIDENTIAL
INFORMATION BELONGING TO VWR WILL COME INTO MY POSSESSION, INCLUDING, WITHOUT
LIMITATION, INFORMATION REGARDING BUSINESS METHODS, PLAN, SYSTEMS, CUSTOMER
LISTS AND CUSTOMER RELATIONS, VENDOR LISTS AND VENDOR RELATIONS, COST AND
PRICING INFORMATION, DISTRIBUTION AND LOGISTICAL INFORMATION, AND OTHER
INFORMATION RELATING TO THE BUSINESS OF VWR THAT IS NOT KNOWN TO THE GENERAL
PUBLIC. I RECOGNIZE THAT THE BUSINESS OF VWR IS MATERIALLY DEPENDENT UPON THE
RELATIONSHIP BETWEEN VWR AND ITS CUSTOMERS WHO ARE SERVICED BY ITS ASSOCIATES
AND THAT VWR HAS AND WILL ENTRUST ME WITH CONFIDENTIAL INFORMATION, THAT MUST
REMAIN THE PROPERTY OF VWR. AS USED IN THIS AGREEMENT, “CONFIDENTIAL
INFORMATION” SHALL MEAN THE TRADE SECRETS, TECHNICAL AND NON-TECHNICAL KNOW-HOW,
TECHNICAL AND BUSINESS KNOWLEDGE AND INFORMATION, PLANS AND SYSTEMS, BUSINESS
METHODS, CUSTOMER LISTS AND CUSTOMER RELATIONS OF VWR, INCLUDING BUT NOT LIMITED
TO RESEARCH, DEVELOPMENT, MANUFACTURING, PURCHASING, ACCOUNTING, DATA
PROCESSING, ENGINEERING, MARKETING, MERCHANDISING, SELLING AND INVOICING, WHICH
INFORMATION IS ACQUIRED FROM OR THROUGH VWR DURING THE COURSE OF MY EMPLOYMENT
BY VWR. “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION THAT IS OR
BECOMES PUBLICLY KNOWN OR THAT ENTERS THE PUBLIC DOMAIN OTHER THAN AS A RESULT
OF MY BREACH OF MY OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT
BETWEEN ME AND VWR OR ITS AFFILIATES. I AGREE THAT I WILL NOT AT ANY TIME
HEREAFTER DISCLOSE CONFIDENTIAL INFORMATION TO THIRD PARTIES OR USE CONFIDENTIAL
INFORMATION FOR ANY PURPOSE OTHER THAN TO FURTHER VWR’S BUSINESS, EXCEPT AS IS
REQUIRED BY LAW, ANY COURT OF COMPETENT JURISDICTION OR ANY GOVERNMENTAL AGENCY
OR AUTHORITY OR RECOGNIZED SUBPOENA POWER.


 


6.                                       ASSIGNMENT OF INVENTIONS. I WILL MAKE
PROMPT AND FULL DISCLOSURE TO VWR, WILL HOLD IN TRUST FOR THE SOLE BENEFIT OF
VWR, AND WILL ASSIGN, EXCLUSIVELY TO VWR ALL MY RIGHT, TITLE, AND INTEREST IN
AND TO ANY AND ALL INVENTIONS, DISCOVERIES, DESIGNS, DEVELOPMENTS, IMPROVEMENTS,
COPYRIGHTABLE MATERIAL, AND TRADE SECRETS (COLLECTIVELY HEREIN “INVENTIONS”)
THAT I, SOLELY OR JOINTLY, MAY CONCEIVE, DEVELOP, OR REDUCE TO PRACTICE DURING
THE PERIOD OF TIME I AM IN THE EMPLOY OF VWR. I HEREBY WAIVE AND QUITCLAIM TO
VWR ANY AND ALL CLAIMS OF ANY NATURE WHATSOEVER THAT I NOW OR HEREAFTER MAY HAVE
FOR INFRINGEMENT OF ANY PATENT RESULTING FROM ANY PATENT APPLICATIONS FOR ANY
INVENTIONS SO ASSIGNED TO VWR.


 

My obligation to assign shall not apply to any Invention about which I can prove
that:

 


(A)                                  IT WAS DEVELOPED ENTIRELY ON MY OWN TIME;
AND


 


(B)                                 NO EQUIPMENT, SUPPLIES, FACILITY, SERVICES,
OR TRADE SECRET INFORMATION OF VWR WERE USED IN ITS DEVELOPMENT; AND


 


(C)                                  IT DOES NOT RELATE (I) DIRECTLY TO THE
BUSINESS OF VWR OR (II) TO THE ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR
DEVELOPMENT OF VWR; AND


 


(D)                                 IT DOES NOT RESULT FROM ANY WORK PERFORMED
BY ME FOR VWR.


 


7.                                       EXCLUDED AND LICENSED INVENTIONS. I
HAVE ATTACHED HERETO A LIST DESCRIBING ALL INVENTIONS BELONGING TO ME AND MADE
BY ME PRIOR TO MY EMPLOYMENT WITH VWR THAT I WISH TO HAVE EXCLUDED FROM THIS
AGREEMENT. IF NO SUCH LIST IS ATTACHED, I REPRESENT THAT THERE ARE NO SUCH
INVENTIONS. IF IN THE COURSE OF MY EMPLOYMENT AT VWR, I INCORPORATE INTO A VWR
PRODUCT, PROCESS, OR MACHINE, AN INVENTION OWNED BY ME OR


 

2

--------------------------------------------------------------------------------


 


IN WHICH I HAVE AN INTEREST, VWR IS HEREBY GRANTED AND SHALL HAVE AN EXCLUSIVE
ROYALTY-FREE, IRREVOCABLE, WORLDWIDE LICENSE TO MAKE, HAVE MADE, USE, AND SELL
THAT INVENTION WITHOUT RESTRICTION AS TO THE EXTENT OF MY OWNERSHIP OR INTEREST.


 


8.                                       APPLICATION FOR COPYRIGHTS AND PATENTS.
I WILL EXECUTE ANY PROPER OATH OR VERIFY ANY PROPER DOCUMENT IN CONNECTION WITH
CARRYING OUT THE TERMS OF THIS AGREEMENT. IF, BECAUSE OF MY MENTAL OR PHYSICAL
CONDITION OR FOR ANY OTHER REASON WHATSOEVER, VWR IS UNABLE TO SECURE MY
SIGNATURE TO APPLY FOR OR TO PURSUE ANY APPLICATION FOR ANY UNITED STATES OR
FOREIGN PATENT OR COPYRIGHT COVERING INVENTIONS ASSIGNED TO VWR AS STATED ABOVE,
I HEREBY IRREVOCABLY DESIGNATE AND APPOINT VWR AND ITS DULY AUTHORIZED OFFICERS
AND AGENTS AS MY AGENT AND ATTORNEY IN FACT, TO ACT FOR ME AND IN MY BEHALF AND
STEAD TO EXECUTE AND FILE ANY SUCH APPLICATIONS AND TO DO ALL OTHER LAWFULLY
PERMITTED ACTS TO FURTHER THE PROSECUTION AND ISSUANCE OF U.S. AND FOREIGN
PATENTS AND COPYRIGHTS THEREON WITH THE SAME LEGAL FORCE AND EFFECT AS IF
EXECUTED BY ME. I WILL TESTIFY AT VWR’S REQUEST AND EXPENSE IN ANY INTERFERENCE,
LITIGATION, OR OTHER LEGAL PROCEEDING THAT MAY ARISE DURING OR AFTER MY
EMPLOYMENT.


 


9.                                       THIRD PARTY INFORMATION. I RECOGNIZE
THAT VWR HAS RECEIVED AND WILL RECEIVE CONFIDENTIAL OR PROPRIETARY INFORMATION
FROM THIRD PARTIES SUBJECT TO A DUTY ON VWR’S PART TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED
PURPOSES. THIS INFORMATION SHALL BE DEEMED NOT TO INCLUDE SHALL NOT INCLUDE ANY
INFORMATION THAT IS OR BECOMES PUBLICLY KNOWN OR THAT ENTERS THE PUBLIC DOMAIN
OTHER THAN AS A RESULT OF MY BREACH OF MY OBLIGATIONS UNDER THIS AGREEMENT OR
ANY OTHER AGREEMENT BETWEEN ME AND VWR OR ITS AFFILIATES. DURING THE TERM OF MY
EMPLOYMENT AND THEREAFTER I WILL NOT DISCLOSE NOR USE SUCH INFORMATION FOR THE
BENEFIT OF ANYONE OTHER THAN VWR OR SUCH THIRD PARTY, OR IN ANY MANNER
INCONSISTENT WITH ANY AGREEMENT BETWEEN VWR AND SUCH THIRD PARTY OF WHICH I AM
MADE AWARE, EXCEPT AS IS REQUIRED BY LAW, ANY COURT OF COMPETENT JURISDICTION OR
ANY GOVERNMENTAL AGENCY OR AUTHORITY OR RECOGNIZED SUBPOENA POWER.


 


10.                                 TERMINATION. I ACKNOWLEDGE THAT THIS
AGREEMENT SHALL NOT CONSTITUTE A CONTRACT FOR EMPLOYMENT FOR ANY SPECIFIC PERIOD
OF TIME, AND THAT EITHER VWR OR I AM FREE TO TERMINATE THIS AGREEMENT, AND
EMPLOYMENT RELATIONSHIP, “AT WILL,” AT ANY TIME, WITH OR WITHOUT CAUSE. I AGREE
THAT UPON TERMINATION OF THIS AGREEMENT AND MY EMPLOYMENT, FOR ANY OR NO REASON,
I WILL PROMPTLY RETURN TO VWR ALL RECORDS OF CONFIDENTIAL INFORMATION, INCLUDING
COPIES IN MY POSSESSION, AND ALL OTHER PHYSICAL PROPERTIES ISSUED TO ME AS AN
EMPLOYEE, IN A REASONABLE STATE OF FUNCTION OR REPAIR. I WILL ALSO SO RETURN ANY
KEYS, PASS CARDS, IDENTIFICATION CARDS OR OTHER PROPERTY BELONGING TO VWR.


 


11.                                 NON-WAIVER. THE FAILURE BY VWR TO ENFORCE
ANY OF THE PROVISIONS HEREOF UPON ANY DEFAULT BY ME AT A PARTICULAR TIME OR
UNDER CERTAIN CIRCUMSTANCES SHALL NOT BE TREATED AS A PERMANENT WAIVER OF SUCH
PROVISIONS AND SHALL NOT PREVENT SUBSEQUENT ENFORCEMENT OF SUCH PROVISIONS UPON
DEFAULT BY EITHER PARTY.


 


12.                                 IRREPARABLE HARM. I AGREE THAT ANY PROVEN
BREACH OF THIS AGREEMENT BY ME WOULD CAUSE IRREPARABLE HARM TO VWR FOR WHICH
MONETARY DAMAGES COULD NOT ADEQUATELY COMPENSATE. IF VWR PROVES A BREACH,
IRREPARABLE HARM SHALL BE PRESUMED AND I EXPRESSLY WAIVE ANY BONDING REQUIREMENT
AS A PREREQUISITE TO VWR OBTAINING INJUNCTIVE RELIEF. VWR CAN ALSO SEEK DAMAGES.


 

3

--------------------------------------------------------------------------------


 


13.                                 ASSIGNABILITY OF THIS AGREEMENT. THE
SERVICES CONTRACTED FOR BETWEEN VWR AND ME IN THIS AGREEMENT ARE PERSONAL, AND
THEREFORE I MAY NOT ASSIGN THIS AGREEMENT TO ANY OTHER PERSON OR ENTITY. THIS
AGREEMENT MAY, HOWEVER, BE ASSIGNED BY VWR TO A SUCCESSOR TO THE BUSINESS OF
VWR.


 


14.                                 SEVERABILITY. IT IS THE INTENTION OF THE
PARTIES THAT THIS AGREEMENT SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED
BY LOCAL, STATE, AND/OR FEDERAL LAW IN THE JURISDICTION IN WHICH PERFORMANCE OF
THIS AGREEMENT OCCURS, OR IN WHICH PERFORMANCE OF THIS AGREEMENT IS SOUGHT TO BE
ENFORCED. IN THE EVENT THAT A COURT OF COMPETENT JURISDICTION DETERMINES THAT
ONE OR MORE PROVISIONS OF THIS AGREEMENT ARE NOT ENFORCEABLE UNDER THE
PROVISIONS OF THE JURISDICTION IN WHICH PERFORMANCE OCCURS OR ENFORCEMENT IS
SOUGHT, SUCH A DETERMINATION SHALL NOT AFFECT THE ENFORCEABILITY OF THE
REMAINDER OF THIS AGREEMENT.


 


15.                                 OTHER AGREEMENTS. THIS AGREEMENT, TOGETHER
WITH THE LETTER AGREEMENT, DATED JUNE 29, 2007, BETWEEN ME AND VWR (THE “LETTER
AGREEMENT”), SETS FORTH THE SOLE AND ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO, AND SUPERSEDES AND REPLACES ANY AND ALL PRIOR AGREEMENTS, WHETHER ORAL,
WRITTEN, OR IMPLIED, ENTERED INTO BY ME AND VWR, PERTAINING TO MY EMPLOYMENT,
THE TERMS, CONDITIONS, AND RESPONSIBILITIES THEREOF, AND/OR ANY OTHER SUBJECT
MATTER CONTAINED IN THIS AGREEMENT OR THE LETTER AGREEMENT. THIS AGREEMENT AND
THE LETTER AGREEMENT SHALL BE CONSIDERED TOGETHER AS ONE AGREEMENT. THERE WILL
BE NO MODIFICATION OF THIS AGREEMENT, EITHER VERBAL, IMPLIED, WRITTEN, OR
OTHERWISE, EXCEPT THROUGH A WRITTEN AGREEMENT SIGNED BY ME, AND AN OFFICER OF
VWR, WHICH REFERS TO THE SPECIFIC PARAGRAPH OF THIS AGREEMENT INTENDED TO BE
MODIFIED, AND SETS FORTH, IN WRITING, THE SPECIFIC MODIFICATION OF SAID
PARAGRAPH.

 

4

--------------------------------------------------------------------------------


 

WITNESS WHEREFORE, the parties have executed this Agreement as of the        day
of June, 2007.

 

 

 

 

VWR International, Inc.

Executive – Signature

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

Executive – Print Name

 

 

 

--------------------------------------------------------------------------------


 

Annex 1 - Employee Covenants

 


1.     NONCOMPETITION AND NONSOLICITATION. YOU ACKNOWLEDGE THAT IN THE COURSE OF
YOUR EMPLOYMENT WITH VWR OR ANY OF ITS SUBSIDIARIES OR AFFILIATES YOU WILL
BECOME FAMILIAR WITH VWR’S AND ITS SUBSIDIARIES’ AND AFFILIATES’ TRADE SECRETS
AND WITH OTHER CONFIDENTIAL INFORMATION CONCERNING VWR AND SUCH SUBSIDIARIES AND
AFFILIATES AND THAT YOUR SERVICES WILL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY
VALUE TO VWR AND SUCH SUBSIDIARIES AND AFFILIATES. THEREFORE, YOU AGREE THAT:


 


(A)           NONCOMPETITION. DURING THE EMPLOYMENT PERIOD AND FOR A PERIOD OF
TWELVE MONTHS THEREAFTER, YOU SHALL NOT DIRECTLY OR INDIRECTLY, ANYWHERE IN THE
WORLD, OWN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR
OR ENTER INTO EMPLOYMENT WITH ANY DISTRIBUTOR WITH ANNUAL SALES REVENUE
EXCEEDING $200,000,000 IN THE LABORATORY SUPPLIES INDUSTRY (THE “BUSINESS”).
NOTHING HEREIN SHALL PROHIBIT YOU FROM BEING A PASSIVE OWNER OF NOT MORE THAN 2%
OF THE OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION THAT IS PUBLICLY TRADED,
SO LONG AS YOU HAVE NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.


 


(B)           NONSOLICITATION. DURING THE EMPLOYMENT PERIOD AND FOR A PERIOD OF
EIGHTEEN MONTHS THEREAFTER, YOU SHALL NOT DIRECTLY OR INDIRECTLY (I) INDUCE OR
ATTEMPT TO INDUCE ANY EMPLOYEE OF VWR OR ANY OF ITS SUBSIDIARIES OR AFFILIATES
TO LEAVE THE EMPLOY OF VWR OR ANY SUCH SUBSIDIARY OR AFFILIATE, OR IN ANY WAY
INTERFERE WITH THE RELATIONSHIP BETWEEN VWR OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES AND ANY EMPLOYEE THEREOF, (II) HIRE ANY PERSON WHO WAS AN EMPLOYEE OF
VWR OR ANY OF ITS SUBSIDIARIES OR AFFILIATES WITHIN 180 DAYS AFTER A SEPARATION,
(III) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE OR OTHER
BUSINESS RELATION OF VWR OR ANY OF ITS SUBSIDIARIES OR AFFILIATES TO CEASE DOING
BUSINESS WITH VWR OR SUCH SUBSIDIARY OR AFFILIATE OR IN ANY WAY INTERFERE WITH
THE RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS
RELATION AND VWR OR ANY OF ITS SUBSIDIARIES OR AFFILIATES OR (IV) DIRECTLY OR
INDIRECTLY ACQUIRE OR ATTEMPT TO ACQUIRE AN INTEREST IN ANY BUSINESS RELATING TO
THE BUSINESS AND WITH WHICH VWR OR ANY OF ITS SUBSIDIARIES OR AFFILIATES HAS
ENTERTAINED DISCUSSIONS RELATING TO THE ACQUISITION OF SUCH BUSINESS BY VWR OR
ANY OF ITS SUBSIDIARIES OR AFFILIATES IN THE TWELVE MONTH PERIOD IMMEDIATELY
PRECEDING A SEPARATION.


 


(C)           ENFORCEMENT. IF, AT THE TIME OF ENFORCEMENT OF SECTION 1 OR 2, A
COURT HOLDS THAT THE RESTRICTIONS STATED HEREIN ARE UNREASONABLE UNDER
CIRCUMSTANCES THEN EXISTING, THE PARTIES HERETO AGREE THAT THE MAXIMUM DURATION,
SCOPE OR GEOGRAPHICAL AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE
SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA AND THAT THE COURT SHALL BE
ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM
DURATION, SCOPE AND AREA PERMITTED BY LAW. BECAUSE YOUR SERVICES ARE UNIQUE AND
BECAUSE YOU HAVE ACCESS TO CONFIDENTIAL INFORMATION, THE PARTIES HERETO AGREE
THAT MONEY DAMAGES WOULD BE AN INADEQUATE REMEDY FOR ANY BREACH OF THIS ANNEX 1.
THEREFORE, IN THE EVENT A BREACH OR THREATENED BREACH OF THIS ANNEX 1, VWR OR
ANY OF ITS SUBSIDIARIES OR AFFILIATES OR THEIR SUCCESSORS OR ASSIGNS MAY, IN
ADDITION TO OTHER RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR, APPLY TO ANY
COURT OF COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR
OTHER RELIEF IN ORDER TO ENFORCE, OR PREVENT ANY VIOLATIONS OF, THE PROVISIONS
HEREOF (WITHOUT POSTING A BOND OR OTHER SECURITY).


 


(D)           ADDITIONAL ACKNOWLEDGMENTS. YOU ACKNOWLEDGE THAT THE PROVISIONS OF
SECTIONS 1 AND 2 ARE IN CONSIDERATION OF:  (I) EMPLOYMENT WITH VWR OR ITS
SUBSIDIARIES OR AFFILIATES AND (II) ADDITIONAL GOOD AND VALUABLE CONSIDERATION,
INCLUDING THE PAYMENT OF SALARY AND BONUS, AS SET FORTH IN THIS LETTER
AGREEMENT. IN ADDITION, YOU AGREE AND ACKNOWLEDGE THAT THE RESTRICTIONS
CONTAINED IN SECTIONS 1 AND 2 DO NOT PRECLUDE YOU FROM EARNING A LIVELIHOOD,


 

--------------------------------------------------------------------------------



 


NOR DO THEY UNREASONABLY IMPOSE LIMITATIONS ON YOUR ABILITY TO EARN A LIVING. IN
ADDITION, YOU ACKNOWLEDGE (A) THAT THE BUSINESS OF VWR AND ITS SUBSIDIARIES AND
AFFILIATES WILL BE CONDUCTED THROUGHOUT THE WORLD, (B) NOTWITHSTANDING THE STATE
OF INCORPORATION OR PRINCIPAL OFFICE OF VWR OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES, OR ANY OF THEIR RESPECTIVE EXECUTIVES OR EMPLOYEES (INCLUDING YOU),
IT IS EXPECTED THAT VWR AND ITS SUBSIDIARIES AND AFFILIATES WILL HAVE BUSINESS
ACTIVITIES AND HAVE VALUABLE BUSINESS RELATIONSHIPS WITHIN ITS INDUSTRY
THROUGHOUT THE WORLD, AND (C) AS PART OF YOUR RESPONSIBILITIES, YOU WILL BE
TRAVELING THROUGHOUT THE WORLD IN FURTHERANCE OF VWR’S OR ANY OF ITS
SUBSIDIARIES’ OR AFFILIATES’ BUSINESS AND RELATIONSHIPS. YOU AGREE AND
ACKNOWLEDGE THAT THE POTENTIAL HARM TO VWR AND ANY OF ITS SUBSIDIARIES AND
AFFILIATES OF THE NON-ENFORCEMENT OF SECTIONS 1 AND 2 OUTWEIGHS ANY POTENTIAL
HARM TO YOU OF ITS ENFORCEMENT BY INJUNCTION OR OTHERWISE. YOU ACKNOWLEDGE THAT
YOU HAVE CAREFULLY READ THIS ANNEX 1 AND HAVE GIVEN CAREFUL CONSIDERATION TO THE
RESTRAINTS IMPOSED UPON YOU BY THIS ANNEX 1, AND ARE IN FULL ACCORD AS TO THEIR
NECESSITY FOR THE REASONABLE AND PROPER PROTECTION OF CONFIDENTIAL AND
PROPRIETARY INFORMATION OF VWR AND ANY OF ITS SUBSIDIARIES AND AFFILIATES NOW
EXISTING OR TO BE DEVELOPED IN THE FUTURE. YOU EXPRESSLY ACKNOWLEDGE AND AGREE
THAT EACH AND EVERY RESTRAINT IMPOSED BY THIS ANNEX 1 IS REASONABLE WITH RESPECT
TO SUBJECT MATTER, TIME PERIOD AND GEOGRAPHICAL AREA.


 


2.               DEFINITIONS.


 

“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.

 

“Board” means VWR’s board of directors.

 

“Cause” means (i) the conviction of a felony or the commission of fraud with
respect to VWR or any of its Subsidiaries or Affiliates or any of their
customers or suppliers, (ii) substantial and repeated failure to perform duties
as reasonably directed by the Board or a supervisor or report, after providing
you with 15 days’ prior written notice and a reasonable opportunity to remedy
such failure and (iii) gross negligence or willful misconduct with respect to
VWR or any of its Subsidiaries or Affiliates. “Cause” shall be deemed not to
include any act or failure to act, on your part, unless it is done, or omitted
to be done, by you in bad faith or without reasonable belief that your action or
omission was in the best interests of VWR or any of its respective Affiliates.
Any act, or failure to act, based upon authority given pursuant to a direction
from the Board or based upon the advice of counsel for VWR or any of its
respective Affiliates shall be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of VWR and its
Affiliates. Your cessation of employment shall not be deemed to be for Cause
unless and until (i) there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of at least a majority of the
entire membership of the Board (excluding for this purpose any seat on the Board
then held by you) at a meeting of the Board called and held for such purpose
(after reasonable notice is provided to you and you are given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, that Cause exists for the termination of your
employment, and specifying the particulars thereof in reasonable detail and (ii)
if capable of cure within 30 days, you shall have been given 30 days from the
date of the meeting of the Board at which you were given an opportunity,
together with counsel, to be heard by the Board to cure the conduct specified by
the Board. At any such Board meeting, you shall be automatically recused from
participation in such meeting as a member of the Board.

 

2

--------------------------------------------------------------------------------


 

“Disability” means any physical or mental injury, illness or incapacity as a
result of which you are unable to perform the functions of your duties for a
continuous period of more than 90 days or for 120 days (whether or not
continuous) within a 180 day period, as reasonably determined by the Board in
good faith.

 

“Employment Period” means the period during which you are employed by VWR or any
of its Subsidiaries or Affiliates, regardless of whether such employment is
pursuant to the terms of this Letter Agreement or another agreement.

 

“Good Reason” means (i) VWR materially changes your authority, titles, reporting
rights or obligations, and/or duties in a manner inconsistent with the position
you currently hold or as described in the Letter Agreement, (ii) VWR fails to
make any payment to you, or provide you with any benefit, required to be paid or
provided to you pursuant to the Letter Agreement, (iii) VWR reduces your base
salary and/or bonus entitlement described in your Letter Agreement, (iv) a
relocation of your principal place of employment to a location that increases
your commuting distance by more than 25 miles, except for travel by you on
company business or (v) any successor to the business of VWR fails to assume
VWR’s obligations under the Letter Agreement; provided that, in order for your
resignation for Good Reason to be effective, written notice of the occurrence
any event that constitutes Good Reason must be delivered by you to VWR within
180 days after you have actual knowledge of the occurrence of any such event and
the occurrence of such event is not cured by VWR within ten (10) days after the
date of such written notice by you to VWR.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 

“Separation” means you ceasing to be employed by VWR or any of it Subsidiaries
or Affiliates for any reason.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of VWR.


 

3

--------------------------------------------------------------------------------


3.               Miscellaneous.

 


(A)           APPLICABLE LAW. THIS ANNEX 1 SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF PENNSYLVANIA, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE
STATE OF PENNSYLVANIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
PENNSYLVANIA.


 


(B)           CONSENT TO JURISDICTION. YOU HEREBY IRREVOCABLY SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF PENNSYLVANIA AND THE STATE COURTS OF THE STATE OF PENNSYLVANIA FOR
THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS ANNEX 1
OR ANY TRANSACTION CONTEMPLATED HEREBY. YOU FURTHER AGREE THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY CERTIFIED OR REGISTERED MAIL TO YOUR
ADDRESS AS LISTED ABOVE OR SUCH OTHER ADDRESS OR TO THE ATTENTION OF SUCH OTHER
PERSON AS YOU HAVE SPECIFIED BY PRIOR WRITTEN NOTICE TO VWR SHALL BE EFFECTIVE
SERVICE OF PROCESS IN ANY ACTION, SUIT OR PROCEEDING IN THE STATE OF
PENNSYLVANIA WITH RESPECT TO ANY MATTERS TO WHICH YOU HAVE SUBMITTED TO
JURISDICTION AS SET FORTH ABOVE IN THE IMMEDIATELY PRECEDING SENTENCE. YOU
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS ANNEX 1 OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
OF PENNSYLVANIA OR THE STATE COURTS OF THE STATE OF PENNSYLVANIA AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


(C)           ADDITIONAL AGREEMENTS. THE PROVISIONS OF THIS ANNEX 1 ARE IN
ADDITION, AND DO NOT SUPERSEDE, THE PROVISIONS OF THE PERSONAL SERVICES,
CONFIDENTIALITY AND INVENTIONS AGREEMENT BETWEEN YOU AND VWR.


 

(d)           MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS LETTER AGREEMENT (INCLUDING VWR) HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING
IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THIS LETTER AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR
THE RELATIONSHIPS ESTABLISHED AMONG THE PARTIES HEREUNDER.

 

4

--------------------------------------------------------------------------------


 

Annex 2 - General Release

 

I,                            , in consideration of and subject to the
performance by VWR International, Inc., a Delaware corporation (together with
its subsidiaries, the “Company”), of its obligations under the Employment
Agreement, dated as of the date as of                              (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its affiliates and all present and former directors, officers,
agents, representatives, employees, successors and assigns of the Company and
its affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

 

1.               I understand that any payments or benefits paid or granted to
me under the “Severance/Restrictive Covenants” section of the Agreement
represent, in part, consideration for signing this General Release and are not
salary, wages or benefits to which I was already entitled. I understand and
agree that I will not receive the payments and benefits specified in the
“Severance/Restrictive Covenants” section of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. I also acknowledge and
represent that I have received all payments and benefits that I am entitled to
receive (as of the date hereof) by virtue of any employment by the Company.

 

2.               Except as provided in paragraph 4 below and except for the
provisions of my Employment Agreement which expressly survive the termination of
my employment with the Company, I knowingly and voluntarily (for myself, my
heirs, executors, administrators and assigns) release and forever discharge the
Company and the other Released Parties from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

3.               I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.

 

--------------------------------------------------------------------------------


 

4.               I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5.               In signing this General Release, I acknowledge and intend that
it shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims. I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 as of the execution of this General Release.

 

6.               I agree that neither this General Release, nor the furnishing
of the consideration for this General Release, shall be deemed or construed at
any time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

 

7.               I agree that this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or this Agreement, except to my immediate family and any
tax, legal or other counsel I have consulted regarding the meaning or effect
hereof or as required by law, and I will instruct each of the foregoing not to
disclose the same to anyone. Notwithstanding anything herein to the contrary,
each of the parties (and each affiliate and person acting on behalf of any such
party) agree that each party (and each employee, representative, and other agent
of such party) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of this transaction contemplated in
the Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party or such person relating to such tax
treatment and tax structure, except to the extent necessary to comply with any
applicable federal or state securities laws. This authorization is not intended
to permit disclosure of any other information including (without limitation)
(i) any portion of any materials to the extent not related to the tax treatment
or tax structure of this transaction, (ii) the identities of participants or
potential participants in the Agreement, (iii) any financial information (except
to the extent such information is related to the tax treatment or tax structure
of this transaction), or (iv) any other term or detail not relevant to the tax
treatment or the tax structure of this transaction.

 

8.               Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission (SEC), the National Association of Securities Dealers,
Inc. (NASD), any other self-regulatory organization or governmental entity.

 

2

--------------------------------------------------------------------------------


 

9.               Notwithstanding anything in this General Release to the
contrary, this General Release shall not relinquish, diminish, or in any way
affect any rights or claims arising out of any breach by the Company or by any
Released Party of the Agreement after the date hereof.

 

10.         Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(i)                                     I HAVE READ IT CAREFULLY;

 

(ii)                                  I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;

 

(iii)                               I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(iv)                              I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

(v)                                 I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF
MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
                                           ,          TO CONSIDER IT AND THE
CHANGES MADE SINCE THE                                             ,
         VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE
REQUIRED 21-DAY PERIOD;

 

(vi)                              THE CHANGES TO THE AGREEMENT SINCE
                                            ,           EITHER ARE NOT MATERIAL
OR WERE MADE AT MY REQUEST.

 

(vii)                           I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE
EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

(viii)                        I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND
VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND

 

3

--------------------------------------------------------------------------------


 

(ix)                                I AGREE THAT THE PROVISIONS OF THIS GENERAL
RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT
IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:

 

 

 

4

--------------------------------------------------------------------------------